 Case 2:14-cv-15947 Document 176 Filed 07/02/19 Page 1 of 3 PageID #: 2566



                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


CITYNET, LLC, on behalf of
the United States of America,

          Plaintiff/Relator,

v.                                      Civil Action No. 2:14-15947

FRONTIER WEST VIRGINIA INC.,
a West Virginia Corporation,
and KENNETH ARNDT, individually,
and DANA WALDO, individually,
and MARK McKENZIE, individually,
and KELLY GOES, individually,
and JIMMY GIANATO, individually,
and GALE GIVEN, individually,

          Defendants.


                                  ORDER


          Pending is the motion to modify the scheduling order,

filed May 29, 2019 by defendants Jimmy Gianato and Gale Given

(the “state defendants”).     The remaining defendants (the

“Frontier defendants”) filed a notice of joinder in the motion

on June 3, 2019.    On June 12, 2019, the plaintiff filed a

response in opposition to the motion, to which the Frontier

defendants replied on June 18, 2019.


          This action has been stayed with respect to the state

defendants since May 14, 2018, pending the outcome of their

interlocutory appeal.     The Fourth Circuit has not yet issued a
 Case 2:14-cv-15947 Document 176 Filed 07/02/19 Page 2 of 3 PageID #: 2567



decision on the appeal, and pursuant to the court’s order,

entered March 27, 2019, discovery was to close on June 26, 2019.

The defendants contend that additional time for discovery is

warranted inasmuch as the state defendants have not been

participating in discovery and the parties have yet to begin

depositions, of which there may be as many as thirty.


          The state defendants request that the court “modify

the scheduling order but withhold setting new dates until such a

time that the issue before the 4th Circuit Court of Appeals has

been decided.”   Mot., ECF # 169 at ¶ 46.       The Frontier

defendants “consent to a general continuance as suggested by the

State Defendants.”    Not. of Joinder, ECF # 170 at 2.


          The plaintiff is not opposed to extending the

discovery period but contends that such can be done without

disturbing the remaining deadlines because any additional

discovery by the state defendants should be minimal, and it does

not anticipate there being as many depositions as the state

defendants contend.


          In view of the pendency of the interlocutory appeal of

the state defendants on the question of qualified immunity

before the United States Court of Appeals for the Fourth

Circuit, and after the court’s telephonic conference with

counsel for the parties this day held, it is ORDERED that
                                    2
 Case 2:14-cv-15947 Document 176 Filed 07/02/19 Page 3 of 3 PageID #: 2568



proceedings in this case be, and hereby are, stayed generally

until the further order of the court.


          Following the decision on appeal, the court will

confer with counsel in the course of fixing a schedule for the

remainder of this case in light of the ruling on appeal.


          The Clerk is directed to retire this case from the

active docket of the court.


          The Clerk is requested to transmit copies of this

order to all counsel of record and any unrepresented parties.


                                              DATED: July 2, 2019




                                    3
